Citation Nr: 0402199	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-10748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
seizure disorder.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel








INTRODUCTION

The veteran had recognized active military service, for VA 
benefits purposes, from June 1978 to June 1981 (service after 
this is not recognized for VA benefits purposes).  This case 
comes to the Board of Veterans' Appeals (Board) from a June 
2001 RO decision which denied an increase in a 20 percent 
rating for a seizure disorder (also referred to as a 
convulsive disorder) and denied a TDIU rating.  In January 
2004, the Board granted the veteran's motion to advance his 
case on the Board's docket.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing his claims for an increased rating for 
a seizure disorder and for a TDIU rating.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The veteran was previously represented by a private attorney, 
R. Edward Bates, but effective in July 2003, the VA revoked 
this individual's authority to represent claimants before the 
VA.  Thus the veteran should be given an opportunity to 
appoint another representative.

Information in the claims folder indicates that the vetean 
has been awarded benefits from the Social Security 
Administration (SSA), either SSA disability benefits or 
Supplemental Security Income (SSI) benefits based on 
disability.  The RO made an unsuccessful attempt to obtain 
the veteran's SSA records, for consideration with his VA 
claims.  However, additional RO efforts to obtain SSA records 
are required.  Regulation provides that the VA will make as 
many requests as are necessary to obtain relevant records 
from a federal agency, and the VA will end its efforts only 
if it is shown that the records do not exist or that further 
efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The file shows that the veteran failed to report for a VA 
examination scheduled for May 1999 at a VA medical facility 
in Florida.  According to correspondence received by the 
Board in December 2003, the veteran was residing in Texas.  
Under the circumstances of this case, the veteran should be 
given another opportunity to report for a VA examination.  He 
should understand, however, that if, without good cause, he 
fails to report for a VA examination, his claims will be 
denied, in accordance with 38 C.F.R. § 3.655.  On remand, any 
updated treatment records should also be obtained.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should inform the veteran that 
the attorney who represented him before 
the VA is no longer authorized to do so, 
and the RO should give the veteran an 
opportunity to appoint another 
representative.

2.  The RO should contact the appropriate 
SSA office and obtain copies of all 
medical and other records considered by 
the SSA in awarding the veteran SSA 
disability or SSI benefits.  Copies of 
related SSA decisions should also be 
obtained.

3.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment he has received during and 
since 2002 for a seizure disorder.  The 
RO should then obtain copies of the 
related medical records which are not 
already on file.

4.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his service-connected seizure 
disorder, including the effects on 
employability.  The claims folder must be 
provided to and reviewed by the doctor.  
All findings necessary for rating a 
seizure disorder should be set forth in 
detail.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for a seizure 
disorder and for a TDIU rating.  If the 
claims are denied, the veteran and any 
newly appointed representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


